Dismissed and Opinion filed April 3, 2003








 
Dismissed and Opinion filed April 3, 2003.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-03-00210-CR
____________
 
DAVID
ROWLAND TAYLOR, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On
Appeal from the 184th District Court
Harris
County, Texas
Trial
Court Cause No. 869,895
 

 
M
E M O R A N D U M   O P I N I O N
A written request to withdraw the notice of appeal, personally signed by
appellant, has been filed with this Court. 
See Tex. R. App. P.
42.2.  Because this Court has not
delivered an opinion, we grant appellant=s request.
Accordingly, we order the appeal dismissed.  We direct the Clerk of the Court to issue the
mandate of the Court immediately.
PER CURIAM
Judgment rendered and Opinion filed
April 3, 2003.
Panel consists of Justices Yates,
Hudson, and Frost. 
Do not publish ‑ Tex. R. App. P. 47.2(b).